Citation Nr: 0318613	
Decision Date: 08/01/03    Archive Date: 08/13/03

DOCKET NO.  00-16 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from February 1968 and 
November 1970.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a June 2000 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts.


REMAND

After a preliminary review of the record on appeal, the Board 
notes that the veteran has not been apprised of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (Nov. 9, 2000).  This new law has been in 
effect since November 2000, and it is codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
Implementing regulations are codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2002).  

The veteran must be notified of this new law as it relates to 
his particular appeal, including particularly what specific 
evidence he is responsible for obtaining and submitting, 
himself, and what evidence VA will obtain for him.  38 
U.S.C.A. § 5103(a); Quartuccio v. Principi, 16 Vet. App. 183, 
186-87 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 
(2002).

Although the veteran did attend a Travel Board hearing in 
November 2002, regrettably, the tape of the hearing was lost 
and a transcription could not be obtained.  The veteran was 
advised of this matter, and asked to indicate whether he 
desired a hearing before another member of the Board.  The 
veteran responded in July 2003, that he wished to have a 
videoconference hearing before a Veterans Law Judge at the 
Providence, Rhode Island, RO.  

Accordingly, this case hereby is REMANDED to the RO for the 
following development and consideration:

1.  The RO must review the claims file 
and ensure that all notification and 
development actions required by the VCAA, 
and its implementing regulations, are 
completed as to the issue on appeal.  In 
particular, the RO should ensure that the 
notification requirements and development 
procedures now codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; as well as 
the implementing regulations, are fully 
complied with and satisfied.  This 
includes notifying the appellant in 
writing of what evidence, if any, will be 
obtained by him and what evidence, if 
any, will be obtained by VA on his 
behalf.  See Charles, 16 Vet. App. at 
373-75; Quartuccio, 16 Vet. App at 186-
87.

2.  After the veteran responds, the RO 
should attempt to secure from any sources 
that he has identified records that have 
not previously been associated with the 
claims file.  All attempts to secure this 
evidence must be documented in the claims 
file by the RO.  If, after making 
reasonable efforts, the RO is unable to 
secure any evidence, it must notify the 
veteran and (a) identify the specific 
records that it is unable to obtain; (b) 
briefly explain the efforts it has made 
to obtain that evidence; and (c) describe 
any further action will take with respect 
to the claim.  The veteran must then be 
given an opportunity to respond.

3.  The RO should readjudicate the 
appellant's claim.  If any determination 
remains unfavorable to the veteran, he 
and his representative must be furnished 
an appropriate supplemental statement of 
the case (SSOC) and given an opportunity 
to respond.  

4.  Thereafter, if the claim remains 
denied, the RO should schedule the 
veteran for a videoconference hearing 
before a Veterans Law Judge.

After the above actions have been accomplished, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  No action is required 
of the veteran until he receives further notice.  By this 
REMAND the Board intimates no opinion, either legal or 
factual, as to the ultimate determination warranted in this 
case.  The purposes of this REMAND are to further develop the 
record and to accord the veteran due process of law.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




